Citation Nr: 0530885	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  04-00 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a 
cervical spine injury.

2.  Entitlement to service connection for a neurological 
disability of the left hand, status-post nerve surgery, 
claimed as secondary to Agent Orange exposure.

3.  Entitlement to service connection for soft tissue sarcoma 
of the left arm, claimed as secondary to Agent Orange 
exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
No. Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA), which declined to reopen 
the veteran's service connection claim for residuals of a 
cervical spine injury, and denied service connection for a 
neurological disability of the left hand, blastomycosis, and 
soft tissue sarcoma of the left arm.  The veteran 
subsequently perfected an appeal.  

In March 2004, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  The transcript of the 
hearing is associated with the claims folder and has been 
reviewed.

In February 2005, the Board denied service connection for 
blastomycosis, and remanded the remaining issues for further 
development.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  A January 1985 rating decision denied service connection 
for residuals of a cervical spine injury on the basis that 
such disability was not shown to be related to service; the 
veteran did not file a timely appeal following appropriate 
notice, and that decision became final.

3.  Evidence received since the January 1985 decision does 
not raise a reasonable possibility of substantiating the 
service connection claim for residuals of a cervical spine 
injury.

4.  The veteran served in the Republic of Vietnam.

5.  Service medical records are negative for a neurological 
disability of the left hand; a neurological disability of the 
left hand was first noted many years following separation 
from service, and there is no evidence suggesting a 
relationship between such disability and the veteran's active 
military service, including herbicide exposure in Vietnam.

6.  Medical evidence fails to show a current diagnosis of 
soft-tissue sarcoma of the left arm.


CONCLUSIONS OF LAW

1.  A January 1985 rating decision denying service connection 
for residuals of a cervical spine injury is final.  38 U.S.C. 
§ 4005 (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984); 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005).

2.  Evidence received since the January 1985 rating decision 
that denied service connection residuals of a cervical spine 
injury is not new and material, and the veteran's service 
connection claim for such disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  

3.  Soft tissue sarcoma of the left arm was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred therein.    38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  A neurological disability of the left hand was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements with 
respect to the veteran's claims have been satisfied by virtue 
of letters sent to him in March 2002 and December 2002.  
Since these letters essentially provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App.  103 (2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC) and the supplemental statement of the case (SSOC), 
he was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in a December 2003 SOC. 

Finally, with respect to element (4), the Board notes that 
the RO's December 2002 letter contains a request that the 
veteran submit "new and material evidence," as well as 
medical evidence or information pertinent to his claimed 
Agent Orange exposure.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, VCAA 
notice was provided to the veteran prior to the initial 
unfavorable AOJ decision that is the basis of this appeal.  
Thus, defective timing is not an issue.  

Service entrance and discharge examination reports are of 
record, however the veteran's service treatment records are 
unavailable.  The RO requested such records and according to 
a September 1970 letter from the Service Department, it was 
unable to locate any of the veteran's treatment records.  The 
RO also requested 1969-1970 treatment records from the Old 
Little Rock VA medical center, as well as any treatment 
records from the Muskogee VA medical center.  Nevertheless, 
after thorough searches, these records were not located.  
Accordingly, the Board finds that any further efforts to 
obtain such records would be futile.

In addition to the service entrance and discharge reports, 
the claims folder also contains treatment records from the VA 
medical center in Little Rock, Social Security Administration 
(SSA) records, as well as private medical evidence.  The 
veteran was afforded examinations for VA purposes in July 
1970, June 1972, and July 1980, and he underwent an Agent 
Orange examination in September 2000.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


New and Material Evidence Claim

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.  

In a January 1985 decision, the RO denied service connection 
for residuals of a cervical spine injury, and the veteran was 
notified of that decision in the same month.  The veteran did 
not file a timely appeal and that decision became final.  
38 U.S.C. § 4005 (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1984); 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2005).

Since the January 1985 rating decision is final, the 
veteran's service connection claim for residuals of a 
cervical spine injury may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2005); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

As the last final disallowance of the veteran's service 
connection claim for residuals of a cervical spine injury was 
a January 1985 rating decision, the Board must now determine 
whether new and material evidence sufficient to reopen the 
claim has been received subsequent to the January 1985 
decision.  

The RO, in its January 1985 rating decision, denied service 
connection for residuals of a cervical spine injury on the 
basis that there was no evidence of a cervical spine 
disability in service and thus, no evidence of a nexus 
between such disability and service.  Service entrance and 
discharge examination reports were negative for any treatment 
or diagnoses pertinent to the cervical spine.  The first 
evidence of a cervical spine disability is an April 1980 VA 
hospital summary report showing that the veteran underwent 
cervical decompression and fusion due to a herniated nucleus 
pulposus of the cervical spine.  That cervical spine injury 
was attributed to a truck accident that had occurred one 
month prior, and there was no showing that the 


veteran's cervical spine disability was related to service.  
Thus, in this case, to be new and material, the evidence 
would need to show a nexus between the veteran's residuals of 
a cervical spine injury and active service.  

On review, the Board finds that the veteran has not submitted 
new and material evidence since the January 1985 rating 
decision sufficient to reopen his service connection claim 
for residuals of a cervical spine injury.  The evidence 
received since the January 1985 rating decision includes VA 
medical evidence, private medical evidence, the veteran's 
contentions, other lay statements, a hearing transcript, and 
SSA records.  SSA records, deeming the veteran disabled 
beginning in 1980, are new, however they are not material in 
that they fail to show a nexus between cervical spine 
disability and service.  The VA and private medical evidence 
included with the SSA records reflects 1980's treatment for a 
cervical spine disability; such evidence is either 
duplicative or cumulative of the evidence already considered.  
Other VA medical evidence not included in the SSA records is 
not pertinent to a cervical spine disability.  Finally, the 
veteran's statements and other lay statements to the effect 
that the veteran's residuals of a cervical spine injury are 
related to service are cumulative of contentions already 
considered by the RO.  As laypersons, they are not competent 
to render a medical opinion regarding causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, the evidence submitted since the January 1985 rating 
decision is not material in that it fails to suggest a 
relationship between residuals of a cervical spine injury and 
service.  Rather, the new evidence reflects that the 
veteran's cervical spine disability had its onset in 1980 
following a truck accident.  It, either by itself or when 
considered with the previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim.  38 C.F.R. § 3.156 (2005).  It does not raise a 
reasonable possibility of establishing the claim.  Id.  
Therefore, the evidence cannot be considered new and material 
for the purpose of reopening the service connection claim for 
residuals of a cervical spine injury.  Accordingly, the claim 
must be denied.




Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if an organic disease of the 
nervous system became manifest to a degree of 10 percent or 
more within one year from the date of the veteran's 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

If a veteran served on active duty in the Republic of Vietnam 
during the Vietnam era (beginning on January 9, 1962 and 
ending on May 7, 1975), the veteran is presumed to have been 
exposed to herbicides, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  The last date on which a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii) (2005).

In this case, the fact that the veteran had service in 
Vietnam is undisputed; his DD-214 indicates that the veteran 
spent approximately six months in Vietnam, and therefore he 
is afforded the presumption of Agent Orange exposure while 
serving in Vietnam.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus, and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii) (2005).  

The Secretary of Veterans Affairs, under the authority 
granted by the Agent Orange Act of 1991, has determined that 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for the following conditions: 1) 
hepatobiliary cancers; 2) nasal and nasopharyngeal cancer; 3) 
bone cancers; 4) breast cancer; 5) cancers of the female 
reproductive system; 6) urinary bladder cancer; 7) renal 
cancer; 8) testicular cancer; 9) leukemia; 10) reproductive 
effects (abnormal sperm parameters and infertility); 11) 
Parkinson's disease; 12) chronic persistent peripheral 
neuropathy; 13) lipid and lipoprotein disorders; 14) 
gastrointestinal and digestive disease (other than diabetes 
mellitus); 15) immune system disorders; 16) circulatory 
disorders; 17) respiratory disorders (other than certain 
respiratory cancers); 18) skin cancer; 19) cognitive and 
neuropsychiatric effects; 20) gastrointestinal tract tumors; 
21) brain tumors; 22) amyloidosis; and 23) any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See 67 Fed. Reg. 42600 (June 24, 2002).


Service Connection Claim for Soft Tissue Sarcoma

The veteran asserts that he is entitled to service connection 
for soft tissue sarcoma of the left arm, claimed as secondary 
to Agent Orange exposure.  

Soft tissue sarcoma is included in the list of presumptive 
disabilities associated with herbicide exposure pursuant to 
38 C.F.R. § 3.309(e), however, the medical evidence fails to 
show a current diagnosis of such disability.  The Board has 
reviewed all medical evidence of record, to include private 
medical evidence, as well as VA examination reports dated in 
July 1970, June 1972, July 1980, and September 2000 (Agent 
Orange), and such evidence is completely negative for a 
diagnosis of soft tissue sarcoma.  As discussed above, 
without a currently diagnosed disability, service connection 
on either a presumptive or direct basis may not be granted.  
See Brammer, supra.


Service Connection Claim for a Neurological Disability of the 
Left Hand

Initially, the Board observes that, in March 1983, it denied 
service connection for neuropathy of the arms.  In March 
1994, the RO denied service connection for a neurological 
disability of the arms, claimed as a result of Agent Orange 
exposure.  Currently, the veteran asserts that his 
neurological disability of the left hand is related to 
service, to include Agent Orange exposure therein.  

VA medical evidence confirms a neurological disability of the 
left hand, thereby satisfying the first element of the 
veteran's service connection claim.  

On review, a neurological disability of the left hand is not 
included the list of presumptive disabilities associated with 
herbicide exposure.  See 38 C.F.R. § 3.309(e) (2005).  Thus, 
the Board finds that the veteran's claim for presumptive 
service connection for such disability based on Agent Orange 
exposure is not warranted.  

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Considering the claim on a direct basis, the Board notes that 
there is no evidence of a neurological disability of the left 
hand in service.  The first evidence of left hand problems is 
dated in 1972, approximately five years following the 
veteran's discharge from service.  At that time, in 1972, he 
underwent exploratory surgery of the left radial nerve (see 
July 1980 VA examination report).  The Board concedes that 
the veteran's service treatment records are unavailable, 
however, his discharge examination report is completely 
negative for a neurological disability of the left hand.  
Furthermore, there is no medical evidence relating the 
veteran's current neurological disability of the left hand to 
service.  Thus, the veteran's claim must be denied.

The claims folder contains statements provided by the veteran 
to the effect that he has soft tissue sarcoma which is 
related to service, and that his current neurological 
disability of the left hand is related to service, to include 
Agent Orange exposure therein.  As discussed above, he is not 
competent to provide opinions as to medical matters.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu, 
supra.  

Finally, the Board declines to obtain a medical nexus opinion 
with respect to the service connection claim for a 
neurological disability of the left hand, because there is no 
evidence of pertinent disability in service.  Thus, there is 
no true indication that the pertinent disability is 
associated with service.  See Charles, supra.  In view of the 
negative examination performed at separation from service and 
the initial findings of pertinent disability several years 
after service, any opinion relating the current neurological 
disability of the left hand to service would certainly be 
speculative.  Service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102 (2005).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A (a)(2).

The preponderance of the evidence is against the veteran's 
service connection claims for a neurological disability of 
the left hand and soft tissue sarcoma of the left arm, and 
the reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).  


ORDER

New and material evidence has not been submitted to reopen 
the service connection claim for residuals of a cervical 
spine injury. 

Entitlement to service connection for a neurological 
disability of the left hand, claimed as secondary to Agent 
Orange exposure, is denied.

Entitlement to service connection for soft tissue sarcoma of 
the left arm, claimed as secondary to Agent Orange exposure, 
is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


